Citation Nr: 1756496	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent for irritable colon syndrome (spastic colitis, mucous colitis, etc), status post hemorrhoidal disease.


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from April 26, 1989 to May 31, 1995.

In March 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and has since come under the jurisdiction of the Montgomery, Alabama RO. 

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination on May 2013 revealed that the Veteran experienced episodes of bleeding and bloody stool with cramping up to three times per month, which was held to be indicative of a moderate impairment and warranted a 10 percent evaluation.  

Pursuant to the to 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7319 (2017) a 30 percent evaluation is warranted where there are severe symptoms demonstrated by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

On a March 2017 hearing before the Board, the Veteran testified that while in-service in 1991 he begin passing large quantities of blood in his stool and was treated at the Navy military hospital.  The Veteran also testified that the passing of blood in his stool currently occurs at a frequency of seven times a month and last for a period of three to four days at a time. The Veteran also complained of severe stomach cramps and diarrhea twice a month which have been debilitating to his personal life, preventing him from performing certain work obligations or familial activities.  Essentially it is contended that the disorder is worse since the last examination.

A VA examination is required to make a determination of whether the Veteran's reported symptoms warrant an increased rating.  Additionally, an attempt to obtain any pertinent treatment records should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA or private treatment medical records pertaining to the issue on appeal.  The Appellant's assistance in identifying and obtaining these records should be requested as needed.  All attempts to obtain records should be documented in the electronic record.

2. Schedule the Veteran for a VA examination for irritable colon syndrome (spastic colitis, mucous colitis, etc). The examiner should provide a complete description of the Veteran's chronic irritable colon syndrome (spastic colitis, mucous colitis, etc), and should include a description of how his disability affects his ability to obtain and maintain employment.  The examiner should review all electronic records in conjunction with the examination.  The examiner should also offer his detailed opinion as all pertinent symptoms and functional limitations caused by the Veteran's chronic irritable colon syndrome (spastic colitis, mucous colitis, etc).  All pertinent findings should be reported in detail.

3. The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to the Veteran's duty status at each relevant time period.

4. Then, if any determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

